 In the Matterof ROCKFORD DROP FORGECo.andINTERNATIONAL BROTH-ERHOOD OF BLACKSMITHS,DROP FORGERS&-HELPERS, AFFILIATED WITHTHE AMERICAN FEDERATION OF LABORCase No. R-2411.-Decided April 21, 1941Jurisdiction:drop forging manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal to accord union recognition until it is certified by the Board ; electionnecessary.UnitAppropriatefor CollectiveBargaining:all employees in the forge, forgerepair, shear, heat-treating, and trimming departments, excluding supervisoryand clerical employees and employees in the tool and die, die-storage, elec-trical, shipping, and inspection departments.Fyffe and Clarke,byMr. Albert J. Smith,of Chicago, Ill., for theCompany.Mr. A. J. Eberhardy,of Cudahy, Wis., for the Union.Mr. J. W. Ramsey,of Rockford, Ill., for the Metal Trades Depart-ment, A. F. of L.Mr. Louis S. Penfield,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn February 8, 1941, International Brotherhood-of Blacksmiths;Drop Forgers & Helpers, affiliated with the American Federation ofLabor, herein called the Union, filed with the Regional Director forthe Thirteenth Region (Chicago, Illinois) a petition and on February21, 1941, an amended petition, alleging that a question affecting com-merce had arisen concerning the representation of employees of Rock-ford. Drop Forge Co., Rockford, Illinois, herein called the Company,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On March 12, 1941, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 2, as amended, ordered31 N. L. R. B.; No. 22.155 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.On March 13, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the, Company and upon theUnion.. Pursuant to notice, a hearing was held- on March 21, 1941,at Rockford, Illinois, before Charles F. McErlean, the Trial Exam-iner, duly designated by the Chief Trial Examiner.The Companywas represented by counsel and the Union by its representatives; both'parties participated in the hearing.'Full opportunity to be heard,to. examine and cross-examine witnesses, and to introduce. evidence -bea'ring,on the issues was afforded all parties.During the course ofthe hearing the Trial Examiner made rulings on various motions andon objections to:the admission' of'evidence. ' The Board has reviewedthe rulings- of the Trial Examiner and finds that no-prejudicial errorswere committed.The rulings are hereby affirmed.Upon the entire record in the case, 'the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYRockford Drop Forge Co., an Illinois corporation is engaged atRockford, Illinois, in the manufacture and sale of drop forgingsthat are used `by the automotive and agricultural industries.Theprincipal raw materials used .by the Company in the manufactureof its products are steel, coal, and oil.During the year 1940 ap-proximately 25 per cent of such raw materials valued at approxi-mately, $750,000 were purchased by the Company and shipped to itfrom points outside the State of Illinois.During the same year morethan 35 per cent of the finished products of the Company valued atapproximately $2,000,000 were sold by the Company and shipped topoints outside the State of Illinois.H. THE ORGANIZATION INVOLVED-International Brotherhood of Blacksmiths, Drop Forgers & Helpersis-a labor organization affiliated with the Metal Trades Departmentof the American Federation of Labor and with the AmericanFedera-tion of Labor. It admits to membership employees of the Company.HI. THE QUESTION CONCERNING REPRESENTATION.On -February 3, 1941, the Union requested recognition of the Com-pany as the statutory representative of its employees in an appro-3The Union is affiliated with the Metal Trades Department of the American Federationof Labor.A representative of the Metal Trades Department made an appearance at thehearing for the purpose of assisting the Union. ROCKFORD DROP -FORGE COMPANY157priate unit.The Company refused and refuses recognition until theUnion .is certified as such representative by the Board.At the hearing the Trial Examiner read a statement into the'record showing that the Union represents a substantial number ofemployees in the collective bargaining unit hereinafter. found to beappropriate.2 --We find that a question has arisen concerning the representationof employees of the Company.-IV.COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Company-described in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNIT --The Union alleges that all employees in the forge, forge repair,shear, heat treating, and trimming departments, excluding super-visory and clerical employees and employees in the tool and die, diestorage, electrical, shipping and inspection departments, constitutea unit appropriate for the purposes of collective bargaining.TheCompany contends that the appropriate bargaining unit should becomprised of all production and maintenance employees, which wouldinclude the employees in the departments named above which theUnion seeks to exclude.The employees in the departments which. the Union contends con-stitute an appropriate unit include all employees of the Company,both skilled and unskilled, who are directly engaged in the production`of forgings.Their duties include shearing the raw metal used, heat-ing and hammering such metal in the course of forging, and finallyheat-treating, trimming, and grinding the forgings themselves. Theircombined efforts result in completed forgings ready for inspectionand shipment.Employees in the departments which the Unionwould exclude all perform tasks related to, but not integral steps in,8The Trial Examiner stated that 64 application cards for membership in the Union, like-wise authorizing the Metal Trades Department of the A.F. of L with which the Union isaffiliated,to act as representative, 1 dated April 1940,4 September 1940,16 October 1940,16 January 1941, 3 February 1941, 1 May 2, with no year shown,and 23 undated, weresubmitted to-him.All appeared to bear genuine original signatures and 55 bore the names-of persons on the Company's pay roll of March 20, 1941.There are 510 names on such payroll,283 of which are listed in departments within the appropriate unit. 158.DECISIONS OF NATIONAL. LABOR RELATIONS BOARDthe actual production of the forgings.- Employees in the tool and-die department manufacture the tools and dies used later in makingthe forgings, while employees in the die-storage department handleand store such tools and dies.Employees in the inspection depart-ment inspect the completed forgings which are thereafter packed andshipped to customers by employees in the shipping department.Erfiployees in the electrical department maintain electrical equip-ment used by employees in all departments.The Union admits to membership only those employees directlyengaged in the production of forgings. It does not admit to membership or seek to represent employees not directly engaged in the "mainproduction work of the Company, and most of such employees appearto be-eligible for membership in other labor organizations.Under all the circumstances we are of the opinion that the unitalleged by the Union is appropriate for collective bargaining pur-poses.We find that all employees of the Company in the forge,forge repair, shear, heat-treating, and trimming departments, ex-cluding supervisory and clerical employees and employees in thetool and die, die-storage, electrical, shipping, and inspection depart-ments constitute a unit appropriate for the purposes of collectivebargaining and that such unit will insure to employees of the Com-pany the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of-the Act.VI. THE DETERMINATION OF REPRESENTATIVES .We find that the question concerning representation can best beresolved by an election by secret ballot.The parties agreed that if an election should be held a current.pay-roll date should be used for determining the eligibility of voters.Accordingly, `ve shall direct that those eligible to vote in the electionshall be the employees in the appropriate. unit whose names ap-peared on the Company's pay roll next preceding the date of thisDirection subject to such limitations and additions as are set forthin our Direction of Election herein.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the, following :CONCLusIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Rockford Drop Forge Co., Rockford,Illinois, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Ac£.-' ROCKFORD DROP FORGE COMPANY1592.All' employees of the Company in the forge, forge repair, shear,heat-treating, and trimming departments, excluding supervisory andclerical employees, and employees in the tool and die, die-storage,,electrical, shipping, and inspection departments constitute a unitappropriate for the purposes of- collective bargaining within themeaning of Section 9 (b) of the National Labor, Relations Act. - 'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board -by Section 9 (c) of the National Labor Re-'lations Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes-of collective bargainingwith Rockford Drop Forge Co., Rockford, Illinois, an election bysecret ballot shall be conducted as early as possible, but not laterthan thirty (30) days 'from the date of this Direction of Election,Milder the direction and supervision of the Regional Director for theThirteenth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among all employees in the forge, forgerepair, shear, heat-treating, and trimming departments whose namesappear on the Company's pay roll next preceding the date of thisDirection, including employees who did not work during such pay-roll period because they were ill or on vacation or in the activemilitary service or training of the United States, or temporarilylaid off, but excluding supervisory and clerical employees and em-ployees in the tool and die, die-storage, electrical, shipping, andinspection departments and employees who have since quit or beendischarged for cause, to determine whether or not they desire to berepresented by International Brotherhood of Blacksmiths, DropForgers & Helpers, affiliated with the American Federation of Labor,for the purposes of collective bargaining.